          Case 2:18-cv-01839-MMB Document 70 Filed 03/10/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
 THE CENTER FOR INVESTIGATIVE                       :
 REPORTING                                          :
                                                    : CIVIL ACTION
                         Plaintiff,                 :
                                                    :
                 v.                                 : NO. 18-cv-01839-MMB
                                                    :
 SOUTHEASTERN PENNSYLVANIA                          :
 TRANSPORTATION AUTHORITY                           :
                                                    :
                         Defendant.                 :
                                                    :

                 STIPULATION AND ORDER FOR EXTENSION OF TIME

        Pursuant to the Stipulation and Order entered by the Court on February 8, 2021 (Dkt. 69),

any petition by Plaintiff for attorney’s fees and expenses is due by March 10, 2021.

        Defendant SEPTA intends to file a petition for a writ of certiorari to the Supreme Court of

United States from the United States Court of Appeals for the Third Circuit’s decision of

September 14, 2020. Defendant’s deadline to file a petition for writ of certiorari is March 29, 2021.

        The parties respectfully request that the Court extend Plaintiff’s time to file a petition for

attorney’s fees and expenses until 30 days after (1) resolution of any petition by Defendant for a

writ of certiorari seeking review of the judgment of the United States Court of Appeals for the

Third Circuit in this action or (2) the expiration of time for Defendant to file a petition for a writ

of certiorari, whichever is later.

 LeVAN MUHIC STAPLETON LLC                          MONTGOMERY MCCRACKEN

 By:   /s/ John S. Stapleton                        By: /s/ Maryellen Madden
     John S. Stapleton                                  Maryellen Madden
 One Liberty Place                                      John J. Powell
 1650 Market St., Suite 3600                        1735 Market Street
 Philadelphia, PA 19103                             Philadelphia, PA 19103
          Case 2:18-cv-01839-MMB Document 70 Filed 03/10/21 Page 2 of 2




 215.561.1500                                    215.772.7214
 jstapleton@levanmuhic.com                       mmadden@mmwr.com
                                                 jpowell@mmwr.com

                                                 Attorneys for Defendant

 HANGLEY ARONCHICK SEGAL PUDLIN
 & SCHILLER

 By: /s/ Robert A. Wiygul
     Robert A. Wiygul
 One Logan Square, 27th Floor
 Philadelphia, PA 19103
 215.568.6200
 rwiygul@hangley.com

 ACLU OF PENNSYLVANIA

 By: /s/ Mary Catherine Roper
     Mary Catherine Roper
 P.O. Box 60173
 Philadelphia, PA 19102
 215.592.1513
 mroper@aclupa.org

 Attorneys for Plaintiff




                 10th day of March 2021. Plaintiff shall be allowed to file a petition for
SO ORDERED this _____

attorney’s fees and expenses within 30 days after (1) resolution of any petition for a writ of

certiorari seeking review of the judgment of the United States Court of Appeals for the Third

Circuit in this action or (2) the expiration of Defendant’s time to file a petition for a writ of

certiorari, whichever is later.



  s/ Michael M. Baylson
____________________________________
The Honorable Michael M. Baylson
United States District Court Judge




                                                2
